Case 3:20-cr-30136-NJR Document 19 Filed 09/09/20 Page 1 of 3 Page ID #27




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                      )
                                                )
                 Plaintiff,                     )
                                                )
 vs.                                            )
                                                )
 STEVE P. KENNEDY,                              )      Title 2 \, United States Code,
 STEPHEN L. BROWN,                              )      Sections 841 and 846
                                                )      Title 18, United States Code,
                 Defendants.                    )      Sections 2, 922, and 924

                                           INDICTMENT                              FILED
 THE GRAND ,JURY CHARGES:
                                                                                   SEP O 9 2020
                                              COUNT 1              CLERK, U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF ILLINOIS
       ATTEMPT POSSESSION WITH INTENT TO DISTRIBUTE A CONTROLLED SUBSTANl!IN�NEE


          On August 2 l, 2020, in Madison County, Illinois, within the Southern District of Illinois,

                                       STEVE P. KENNEDY,

 aided and abetted by

                                       STEPHEN L. BROWN,

 defendants herein, knowingly and intentionally attempted to possess with intent to distribute 500

 grams or more of a mixture or substance containing a detectable amount of cocaine, a Schedule II

 Controlled Substance, in violation of Title 21, United States Code, Sections 846, 841(a)( l ) and

 841(b)(l )(B)(ii)(ll), and Title 18, United States Code, Section 2(a).


                                              COUNT2
            POSSESSION OF A FIREARM IN FliRTHERANCE OF A DRUG TRAFFICKING CRIME

         On August 21, 2020, in Madison County, lllinois, within the Southern District of Illinois,

                                       STEVE P. KENNEDY,
Case 3:20-cr-30136-NJR Document 19 Filed 09/09/20 Page 2 of 3 Page ID #28




 defendant herein, did knowingly possess a firearm, being a GSG .22 caliber semi-automatic

 handgun bearing serial number F434938, in furtherance of a drug trafficking crime for which he

· may be prosecuted in a court of the United States, to wit: Attempt Possession with Intent to

 Distribute a Controlled Substance: Cocaine, as charged in Count 1, all in violation of Title 18,

 United States Code, Section 924(c)(l){A).

                                             COUNT3
                               FELON IN POSSESSION OF A FIREARM

        On or 0;bout August 21, 2020, in Madison County, within the Southern District of Illinois,

                                      STEVE P. KENNEDY,

 defendant herein, knowingly possessed a firearm in and affecting commerce, that is, being a GSG

 .22 caliber semi-automatic handgun bearing serial number f434938, having previously been

 convicted of a crime punishable by imprisonment for a term exceeding one year, and knowing that

 he had been convicted of such a crime, all in violation of Title 18, United States Code, Section

 922(g)(l) and 924(a)(2).

                                    FORFEITURE ALLEGATIONS

                As a result of the foregoing offenses described in Count I,

                                      STEVE P. KENNEDY,

 defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

 Sections 981, any and all property constituting or derived from any proceeds said defendant

 obtained directly or indirectly as a result of the violation alleged in Count I of this Indictment.

 The property includes but is not limited to the following:

        a. $33,000.00 in United States currency; and
        b. $5,000.00 in United States currency.



                                                  2
Case 3:20-cr-30136-NJR Document 19 Filed 09/09/20 Page 3 of 3 Page ID #29




       As a result of the foregoing offenses described in Count 3,

                                     STEVE P. KENNEDY,

defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 924(d), and Title 28, United States Code, Section 2461 (c), all firearms and ammunition

involved in or used in any knowing violation of the offense described in this Indictment, including,

but not limited, to the following: a GSG .22 caliber semi-automatic handgun bearing serial number

F434938, and any and all ammunition contained therein or seized therewith.

       As a result of the foregoing offenses described in Count I,

                                    STEPHEN L. BROWN,

defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

Sections 981, any and all property constituting or derived from any proceeds said defendant

obtained directly or indirectly as a result of the violation alleged in Count I of this Indictment.

The property includes but is not limited to $5,000.00 in United States currency.


                                                             E BILL




 Jw�Js._111.       �\JU,,_

AMANDA M. FISCHER
Assistant United States Attorney



STEVEN D. WEINHOEFT
United States Attorney

Recommended Bond: $50,000 unsecured (as to both defendants)



                                                 3
